Citation Nr: 0511487	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-33 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 
2001, for a grant of service connection for left lower leg 
superficial scars.

2.  Entitlement to an effective date earlier than March 30, 
2001, for a grant of service connection for minimal, benign 
periosteal reaction of the distal fibula and tibia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel	


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
minimal, benign periosteal reaction of the distal fibula and 
tibia as well as for left lower leg superficial scars.  The 
RO assigned both disabilities a 10 percent evaluation, 
effective March 30, 2001.

In December 2004, the veteran testified at a personal hearing 
before the Board. A transcript of that hearing has been 
associated with the claims file.

The issue of entitlement to an earlier effective date for 
minimal, benign periosteal reaction of the distal fibula and 
tibia will be addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed an initial claim for service connection 
for a left leg disability on July 8, 1982.

2.  An unappealed rating decision dated in December 1982 
denied service connection for a left leg disability.

3.  On March 30, 2001, the veteran sought to reopen his claim 
of service connection for a left leg disability.

4.  In May 2002, additional service medical records 
pertaining to the disability were received at the RO.


CONCLUSION OF LAW

The requirements for an effective date of July 8, 1982, for 
the grant of service connection for superficial scars of the 
left lower leg have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted an earlier 
effective date, specifically July 9, 1982, for the grant of 
service connection for superficial scars of the left leg.  
Having carefully considered the claim in light of the 
applicable law and the record, the Board will grant the claim 
as requested.  

The record indicates that in July 1982, the RO received the 
veteran's claim of service connection for a left leg 
disability. 
 
Service medical records indicated that in August 1967, the 
veteran sustained a left fibula contusion after being 
involved in a motorcycle accident.  A December 1967 service 
medical record indicates that he sought follow-up treatment 
for the left leg injury incurred in August 1967.  Private 
medical records reflect that in July 1968, the veteran was 
involved in a motorcycle accident, in which he suffered 
superficial lacerations of the left lower leg.


By a decision dated December 1982, service connection for the 
disorder was denied, on the basis that no permanent residuals 
were shown and there was no mention of the claimed conditions 
on the discharge examination.  In reaching this 
determination, the RO noted that while the veteran's service 
medical records showed a diagnosis of a contusion of the left 
fibula in August 1967, the veteran's separation examination 
reflected normal findings and there was no complaint of a 
left leg injury.   

Although the veteran was informed of the decision by letter, 
he did not appeal such decision.  

On March 30, 2001, the veteran's claim to reopen a claim for 
service connection for a left leg disability was received at 
the RO.

In April 2002, additional service medical records were 
received by the RO.  These records indicate that the veteran 
was involved in a July 1968 motorcycle accident, in which he 
sustained an injury to the left leg.  The service medical 
records reflect that the veteran sought treatment in August 
1968 for, among other things, an open wound (soft tissue 
damage) and an eschar over the left anteriolateral aspect of 
the distal third of the left ankle.

By rating action dated in May 2003, the RO granted service 
connection for superficial scars of the left lower leg and a 
10 percent evaluation was assigned, effective March 30, 2001.

The law provides that an appeal consists of a notice of 
disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.201, 20.202 (2004).  A decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification of such.  38 C.F.R. §§ 
3.104, 20.1103 (2004).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2004).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (2004).

Typically, when a claim is reopened and allowed after a prior 
denial by the RO the effective date of an award is the date 
of the reopened claim.  However, under 38 C.F.R. § 3.156(c), 
where new and material evidence consists of a supplemental 
report from the service department, or additional service 
medical records, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and now have been located and 
forwarded to the VA.  Therefore, upon the receipt of 
additional service medical records, the finality of the prior 
final decision is removed and the claim is reopened and 
considered on a de novo basis.  See 38 C.F.R. § 3.156 (a), 
(c).

Here, the veteran's claim apparently was reopened and granted 
in part, based on the receipt of service medical records that 
were not record at the time of the original denial.  The 
finality of the July 1982 decision was removed and the claim 
should have been reconsidered on a de novo basis.  Therefore, 
applying 38 C.F.R. 
§ 3.156(c),  the Board concludes that the proper effective 
date for the award of service connection for left lower leg 
superficial scars, is July 8, 1982, the date of receipt of 
the original claim.

During the December 2004 Travel Board hearing, the veteran 
essentially reported that he filed a claim prior to July 
1982.  In light of that report, the Board has carefully 
scrutinized the record to determine whether there is any 
basis to support the veteran's contention, or direct further 
development of the claim.  

The Board notes that the record does not reflect any earlier 
communications from the veteran, which may be construed as a 
claim for service connection for a lower left leg disability, 
including scars or any indication that a claim pertaining to 
the disability may have been filed.  

Two documents are relevant in this regard.  In the July 1982 
application for VA service-connected compensation, the 
veteran was requested to provide information as to whether he 
had "previously filed a claim for any benefit with [VA]."  
The veteran did not report that he had filed an earlier claim 
for "disability compensation or pension," but limited his 
affirmative response to indicating that he had filed an 
earlier claim for Veteran's Educational Assistance.

The record also contains the veteran's application for 
educational assistance benefits, date-stamped received in 
November 1975.  When the veteran was requested to provide 
information as to whether he had "previously filed a claim 
for any benefit with [VA]," the veteran responded "none."  

Given that the veteran's earlier representations indicate 
that he did not file a claim prior to July 1982, there is no 
basis for further development of the claim.

Thus, there is no indication of the filing of the claim 
earlier than July 1982.  With application of 38 C.F.R. § 
3.156(c), the appeal will be granted, and an effective date 
of July 8, 1982 will be assigned for the grant of service 
connection for left lower leg superficial scars.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  Given the results favorable 
to the veteran, no further action under the VCAA is 
warranted.






ORDER

An effective date of July 8, 1982, for the grant of service 
connection for left lower leg scars is granted, subject to 
the provisions governing the award of monetary benefits.


REMAND

In the May 2003 rating decision, the RO granted service 
connection for minimal, benign periosteal reaction of the 
distal fibula and tibia and assigned a 10 percent evaluation, 
effective March 30, 2001.  The veteran provided notice of 
disagreement with this determination in July 2003.  However, 
to date, the veteran has not been issued a statement of the 
case as to that issue.  The Board observes that where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should issue a statement of the 
case that references the May 2003 rating 
decision that assigned a 10 percent 
evaluation for minimal, benign periosteal 
reaction of the distal fibula and tibia.  
The veteran and his representative should 
be provided the appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


